                                                                                           FILED
                                                                                  2019 May-01 PM 01:07
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHWESTERN DIVISION

RICKY WALTER DENTON,      )
                          )
        Plaintiff,        )
                          )
v.                        )                    Case No. 3:12-cv-04188-CLS-JEO
                          )
SERGEANT TIM VANDERFORD, )
et al.,                   )
                          )
              Defendants. )

                          MEMORANDUM OPINION

      The magistrate judge entered a report on October 31, 2013, recommending that

plaintiff Ricky Walter Denton’s failure to train or supervise claim against the Acting

Sheriff of Colbert County be dismissed pursuant to 28 U.S.C. § 1915A(b)(1) and/or

(2). (Doc. 27). The magistrate judge further recommended that all claims against

Defendant Sgt. Tim Vanderford be dismissed pursuant to 28 U.S.C. § 1915A(b)(1)

and/or (2), with the exception of the claim that Vanderford violated plaintiff’s First

Amendment constitutional rights when he opened and allowed others to read

plaintiff’s outgoing non-legal mail. (Id.).

      Plaintiff filed a “Response and Objections” to the report and recommendation

on November 8, 2013. (Doc. 28). Plaintiff was ordered on October 18, 2014, to show

cause why the claims against defendants Vanderford and the Colbert County Sheriff
were not barred by the doctrine of res judicata. (Doc. 29 (citing Ricky Denton v.

Sheriff of Colbert Cnty., et. al., CV-2010-213)). Plaintiff filed a response to the order

to show cause on October 22, 2014. (Doc. 30).

I.    Defendant Vanderford - False Identification, Fabricated Evidence,
      Perjury and Witness Intimidation Claims

      The magistrate judge recommended dismissal of the above-listed claims against

defendant Vanderford because plaintiff’s bank robbery conviction has not been

reversed or otherwise invalidated by a court of competent jurisdiction. (Doc. 27, at

6) (quoting Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (holding that “in order

to recover damages for allegedly unconstitutional conviction or imprisonment . . ., a

§ 1983 plaintiff must prove that the conviction or sentence has been reversed, . . .

expunged, . . . or declared invalid”)). In his objections, plaintiff “concedes” his 2011

bank robbery conviction has not been invalidated, and therefore his claims against

defendant Vanderford based on false identification, fabricated evidence, perjury, and

witness intimidation are due to be dismissed. (Doc. 28, at 2, 4). Nonetheless, he

requests the claims be held “in abeyance” until his attack on that conviction is

completed. (Id.). Plaintiff’s request is DENIED.

II.   Defendant Vanderford - Unlawful Arrest Claims and Forgery Charges
      Stemming Therefrom

      Plaintiff objects to the use of December 19, 2009, the day defendant

                                           2
Vanderford arrested him, as the statute of limitations accrual date for the unlawful

arrest claims. (Id. at 1-2). He contends the forgery charges stemming from those

arrests were not dismissed until some two years later, and the accrual of his claims

should be deferred to that date. (Id.). Plaintiff’s objections are OVERRULED.

      The accrual of a claim “occurs . . . . when ‘the plaintiff can file suit and obtain

relief.’” Wallace v. Kato, 549 U.S. 384, 388 (2007) (quoting Bay Area Laundry and

Dry Cleaning Pension Trust Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201 (1997)).

A plaintiff can “file[] suit as soon as the allegedly unlawful arrest occur[s], subjecting

him to the harm of involuntary detention, so the statute of limitations would normally

commence to run from that date.” Id. The Supreme Court has expressly rejected

deferred accrual for unlawful arrest claims as “impractical.” Id. at 393. Thus, even

if it is unknown “whether a prosecution will be brought” and an “anticipated future

conviction never occurs, because of acquittal or dismissal[,]” the accrual date, i.e. the

date of arrest, cannot be deferred. Id. Instead, a district court can “stay the civil

action until the criminal case or the likelihood of a criminal case is ended.” Id. at

393-94.

      In a related matter, and as a result of being charged with forgery, plaintiff’s

probation for another conviction and sentence was revoked. He has neither alleged

nor shown that the revocation has been reversed. Thus, to the extent he is arguing

                                            3
that the unlawful arrests and bogus forgery charges undermine the validity of his

probation revocation, that claim is due to be dismissed under the auspices of Heck v.

Humphrey. See Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995) (holding that

the Heck principle is applicable to probation and parole revocation proceedings).

       Plaintiff has not alleged a claim of malicious prosecution against defendant

Vanderford in connection with the dismissal of the forgery charges that arose from

his December 2009 arrest. Even if he had, or if his allegations are construed as such,

that claim, as well as all other potential claims pertaining to the December 2009

arrest, are barred pursuant to the doctrine of res judicata. See infra, Section IV.

III.   Colbert County Sheriff - Failure to Train or Supervise

       The magistrate judge recommended dismissal of the failure to train or supervise

claims against the Colbert County Sheriff because plaintiff’s allegations displayed

an attempt to hold the Sheriff liable under a respondeat superior theory, which is

unavailable in Section 1983 cases. (Doc. 27, at 8). Plaintiff argues the Sheriff should

not be dismissed because “he failed to supervise Vanderford and implemented a

policy that allowed” Vanderford’s actions; namely, exploitation of his private mail

in violation of his First and Fourth Amendment constitutional rights. (Doc. 28, at 4).

He asserts the Sheriff’s supervision of Vanderford was “so relax (sic) it allowed

Vanderford to act in such a manner,” and “the Sheriff’s policy governing the

                                          4
hand[l]ing of inmate mail was non existen[t].” (Id.).

       Plaintiff’s objections are OVERRULED. He made no factual allegations and

identified no constitutional claim against the Sheriff in the complaint. Moreover, the

allegations in his objections are insufficient to state a claim against the Sheriff. See

Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984) (conclusory and general

assertions are not sufficient to state a claim upon which relief under § 1983 can be

granted). Even if the allegations were sufficient, this claim is barred pursuant to res

judicata principles. See infra, Section IV.

IV.    Vanderford - Opening and Allowing Others to Read the Plaintiff’s Non-
       legal Mail

       The magistrate judge recommended that plaintiff’s claim regarding

Vanderford’s alleged violation of his First Amendment rights when he opened and

allowed others to read plaintiff’s outgoing non-legal mail be referred for further

proceedings.      However, for the reasons that follow, the recommendation is

REJECTED.

       Plaintiff initiated a civil action on November 17, 2010, against defendant

Vanderford and the Colbert County Sheriff1 in the Circuit Court of Colbert County,

Alabama, based on many of the same operative facts made the basis of the present


       1
          Plaintiff also named Detective Steve Vinson (also spelled Benson) as a defendant. Vinson
is not a party to the present action.

                                                5
action.    See Ricky Denton v. Sheriff of Colbert Cnty., et. al., CV-2010-213.

Examination of the pertinent state record reveals plaintiff’s allegations that on

December 21, 2009, Tim Vanderford unlawfully seized and inspected plaintiff’s

private rental contract for the hotel room plaintiff paid for without probable cause,

illegally entered his room, and then unlawfully arrested him without a warrant for a

forged identification card Vanderford confiscated from plaintiff’s wallet. (CV-2010-

213, Complaint). After Vanderford arrested plaintiff, he went back to the motel

“legally,” took money from plaintiff’s room, and then lied under oath when he

testified that plaintiff told him the money was from a drug deal. (Id.). Plaintiff stated

that hotel personnel never filed a complaint against him. (Id.). His probation was

revoked because of Vanderford’s dishonesty, and in May 2010, he was sent to prison.

(Id.).

         While plaintiff was waiting to be sent to prison, however, defendant

Vanderford intercepted, photocopied and read his private mail, including an income

tax return, without a warrant. (Id.). Vanderford also discussed the content of

plaintiff’s mail and phone conversations with private citizens, and he even

interrogated and accused plaintiff’s girlfriend of tax fraud. (Id.). Among his claims,

plaintiff repeatedly alleged that all of defendant Vanderford’s actions violated and

disregarded the United States Constitution by subjecting him to unlawful arrest, false

                                           6
imprisonment, malicious prosecution, and invasion of his right to privacy in violation

of his civil rights. (Id.). He further claimed that Vanderford’s acts were done by

authority of the Colbert County Sheriff. (Id.). For relief, he demanded monetary

damages and Vanderford’s resignation.

      Plaintiff filed a “Complaint and Request for Action” and a supporting affidavit

in the case of State of Alabama v. Ricky Walter Denton, CC-2010-111, on November

18, 2010. That criminal case includes the forgery indictments against plaintiff in the

Circuit Court of Colbert County, Alabama. (Id.). In that complaint, plaintiff

attempted to file “charges” against Tim Vanderford “for the crime of mail fraud.”

(Id.). In the supporting affidavit, which was sworn “to be true and correct under

penalty of perjury” on November 15, 2010, plaintiff alleged that Tim Vanderford

intercepted his “personal mail” and “did show said mail to other private citizens

among them being Johnathon Todd and Sarah Cornelius.” (Id.).

      Defendants filed a motion to dismiss plaintiff’s state complaint pursuant to

Rule 12(b)(6) of the Alabama Rules of Civil Procedure on December 30, 2010. See

Ricky Denton v. Sheriff of Colbert County, et. al., CV-2010-213 (Motion to Dismiss).

In their supporting brief, defendants asserted the defenses of absolute immunity as to

plaintiff’s state law claims, qualified immunity to the extent plaintiff had stated any

federal claims, and failure to specifically plead the factual and legal basis of any

                                          7
federal claims. (Id., Brief in support of Motion to Dismiss). Defendants also asserted

that any claims considered under 42 U.S.C. § 1983 in their official capacities were

due to be dismissed, and that plaintiff could not state a § 1983 claim against the

Sheriff on the basis of supervisory liability. (Id.).

      Plaintiff filed a response to the motion to dismiss on January 14, 2011. (Id.,

Response). He asserted that the defendants’ motion should be considered a motion

for summary judgment, demanded an opportunity for discovery, and attached an

affidavit setting out the facts underlying his claims.       Plaintiff acknowledged

defendants’ argument that he had not specifically invoked 42 U.S.C. § 1983, but

nonetheless asserted that the statute dealt with injuries to prisoners, and he was a

citizen, not a prisoner. He also continued to claim that his constitutional rights were

violated by the actions of defendant Vanderford, as set out in his complaint. On the

same date, plaintiff filed a motion to “drop” Sheriff Ronnie Mayes as a defendant,

asserting that Mayes and “en[t]ity of Colbert County Sheriff’s Department as [(sic)]

not liable or responsible for [the] actions of defendants Steve Benson and Tim

Vanderford . . . they alone are liable.” (Id., Motion to Drop).

      The state Circuit Court judge entered the following order on April 4, 2011:

           This matter is before the Court on the Defendants’ Motion to
      Dismiss and Memorandum Brief in support thereof filed with this Court
      on December 30, 2010; the Plaintiff’s Response to the Defendants’

                                           8
       Motion to Dismiss filed on January 14, 2011; and the Plaintiff’s Motion
       to Drop, which the Court will consider as a Motion to Dismiss, Sheriff
       Ronnie May and the Colbert County Sheriff’s Department, also filed on
       January 14, 2011.

              Upon consideration of the above, it is the opinion of this Court
       that the Defendants’ Motion to Dismiss is due to be granted.

             It is, therefore, ORDERED, ADJUDGED and DECREED that the
       Defendants in this matter, Colbert County, Alabama Sheriff Ronnie
       May, Colbert County, Alabama Sheriff’s Deputy Lieutenant Tim
       Vanderford; Colbert County, Alabama Sheriff’s Deputy Lieutenant
       Steve Benson; and the “Colbert County Sheriff’s Department” are
       dismissed, with prejudice, each party to bear his, her, or its own costs.

(Id., Judgment).

       Plaintiff filed a handwritten notice of appeal on September 30, 2011, and was

thereafter informed by Clerk’s notice that the filing fee to effectuate an appeal was

$200. (Id., Notice of Appeal; Clerk’s Notice). The case action summary reveals no

further entries. (Id.).

       This court “may take judicial notice” of “the state court proceedings” in Ricky

Denton v. Sheriff of Colbert County, et. al., CV-2010-213, and State of Alabama v.

Ricky Walter Denton, CC-2010-111. Coney v. Smith, 738 F.2d 1199, 1200 (11th Cir.

1984) (citing Moore v. Estelle, 526 F.2d 690, 694 (5th Cir. 1976)). See also Fed. R.

Evid. 201(b)(2) (“The court may judicially notice a fact that is not subject to

reasonable dispute because it . . . can be accurately and readily determined from



                                          9
sources whose accuracy cannot reasonably be questioned.”). In so doing, the relevant

question is whether some of plaintiff’s claims are barred by the doctrine of res

judicata.

      “When [a federal court] consider[s] ‘whether to give res judicata effect to a

state court judgment, we “must apply the res judicata principles of the law of the state

whose decision is set up as a bar to further litigation.” ” Muhammad v. Secretary,

Florida Deparment of Corrections, 739 F.3d 683, 688 (11th Cir. 2014) (quoting

Green v. Jefferson County Commission, 563 F.3d 1243, 1252 (11th Cir. 2009) (in turn

quoting Kizzire v. Baptist Health System, Inc., 441 F.3d 1306, 1308-09 (11th Cir.

2006))). In Alabama, “[t]he doctrine of res judicata bars subsequent claims that

involve the ‘identical parties, facts and subject matter litigated, or those which could

have been litigated, in an earlier lawsuit.’ ” Higgins v. Henderson, 551 So. 2d 1050,

1052 (Ala. 1989) (quoting Chavers v. National Security Fire & Casualty Co., 456 So.

2d 293, 294 (Ala. 1984)). Stated differently,

      [t]he traditional res judicata case (frequently referred to as a claim
      preclusion) involves prior litigation between a plaintiff and a defendant,
      which is decided on the merits by a court of competent jurisdiction, and
      then a subsequent attempt by the prior plaintiff to relitigate the same
      cause of action against the same defendant, or perhaps to relitigate a
      different claim not previously litigated but which arises out of the same
      evidence. Alabama law is well settled that this will not be allowed. A
      valid, final judgment on the merits of the claim extinguishes the claim.
      If the plaintiff won, the claim is merged into the judgment; if the

                                          10
      defendant won, the plaintiff is barred from relitigating any matter which
      could have been litigated in the prior action. Lesley v. City of
      Montgomery, supra; Ozley v. Guthrie, supra; Wheeler v. First Alabama
      Bank of Birmingham, supra; McGruder v. B & L Construction, Inc.,
      supra.

Whisman v. Alabama Power Co., 512 So. 2d 78, 81 (Ala. 1987).

      A comparison of the operative facts of the state court case and the federal cause

of action before this court shows that plaintiff named the Colbert County Sheriff and

Tim Vanderford as defendants in both actions. Thus, the parties are identical.

      Plaintiff also made the same factual allegations against Vanderford and the

Sheriff in connection with his December 19, 2009 arrest and his private mail. When

this court directed plaintiff to show cause why this claim should not be dismissed on

grounds of res judicata, plaintiff filed the following response, under oath and penalty

of perjury, alleging the current claims that the defendants

      allow[ed] the private citizens to read [his] personal mail was claims of
      conduct that arose after the [state court] civil complaint . . . [was filed]
      and co[]ntinued up to and during the trial of [United States of America
      v. Ricky Walter Denton], Case # 3:11-cr-0054-SLB-JEO. Thus, [the
      plaintiff] could not [have] addressed [the current claims] in the [prior
      state court civil suit] because (1) the plaintiff was unaware of the
      conduct and, (2) the conduct had not occurred prior to the filing of the
      first suit.

(Doc. 30, at 3). Elsewhere, he repeats that he

      was unaware until the [2011 federal robbery trial] that the government
      was allowing private citizens to read his personal mail. . . . [T]he

                                          11
       government agents had instructed the witnesses to have no
       communication with the plaintiff. (See affidavit of Hollie and
       [J]ohnathon Todd). The plaintiff had filed a complaint previously but
       claiming the officials w[]ere illegally s[ei]zing his mail. The acts of
       showing the personal mail to private citizens was not included because
       [it] had not occurred until after the first complaint was filed.

(Id. at 6, n.4). Plaintiff also states that he “knowingly abandon[ed] the first suit

because the second suit came to life with new conduct and different significant facts.”

(Id. at 3).

       When plaintiff’s previous state court litigation is compared to his response to

the order to show cause, it is apparent that plaintiff perpetrated a fraud upon this court

when he declared under oath that he was unaware that Vanderford had shown his

mail to private citizens, and that the conduct had not occurred prior to the filing of his

first suit. Plaintiff’s state court filings are proof that he was aware of the conduct

about which he complains earlier than November 15, 2010, and that he did not first

become aware of them during the course of his federal robbery trial in 2011.

       Keeping in mind that plaintiff clearly was aware of the facts underlying this

claim in November 2010, the court turns to the claims alleged in his state court civil

action. See Ricky Denton v. Sheriff of Colbert Cnty., et. al., CV-2010-213. In that

case, plaintiff asserted claims of unlawful arrest, malicious prosecution, false

imprisonment, and invasion of privacy in the context of violations of the United

States Constitution and his civil rights. It appears that plaintiff questioned whether

                                           12
he could invoke 42 U.S.C. § 1983 because he was a citizen, not a prisoner, but the

statute itself does not draw such a distinction, and the Alabama courts will entertain

suits under § 1983 for vindication of federal rights. Harris v. City of Montgomery,

435 So. 2d 1207 (Ala. 1983) (entertaining a lawsuit filed pursuant to 42 U.S.C. §

1983 in connection with claims of unlawful arrest and false imprisonment by

plaintiffs suspected of child abuse). Still, “‘[r]es judicata applies not only to the exact

legal theories advanced in the prior case, but to all legal theories and claims arising

out of the same nucleus of operative facts.’” Old Republic Insurance Co. v. Lanier,

790 So. 2d 922, 928 (Ala. 2000) (quoting Wesch v. Folsom, 6 F.3d 1465, 1471 (11th

Cir. 1993)) (emphasis omitted). Therefore, this federal case is based, in part, upon

the same operative facts and legal theories that either were or could have been raised

in state court.

       Finally, the dismissal of the state court case with prejudice was a judgment on

the merits for res judicata purposes in the State of Alabama. Pursuant to Rule 41(b)

of the Alabama Rules of Civil Procedure, governing the effects of an involuntary

dismissal, “any dismissal not provided for in this rule, other than a dismissal for lack

of jurisdiction, improper venue, or for failure to join a party under Rule 19, operates

as an adjudication on the merits.” The state trial court granted defendants’ motion

to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Alabama Rules


                                            13
of Civil Procedure. This type of dismissal is not provided for in Rule 41(b), nor is

one of the enumerated exceptions thereto.2 Accordingly, the dismissal is a judgment

on the merits under Alabama law.

        The state court judgment has not been reversed, and as such, res judicata

applies under Alabama law. See Blanks v. West Point Wholesale Grocery, 142 So.

49, 53 (Ala. 1932) (finding “res judicata of all matters necessarily involved” in the

appellee’s suit because the bankruptcy referee’s “judgment and decree entered on”

appellee’s claim was “unrevised” and “unreversed . . . at the time of the suit in this

cause.”). Accordingly, “the rejection [of the plaintiff’s state court case to the extent

described above] bars his attempt to litigate [those facts and issues] anew in federal

court.” Muhammad, 739 F.3d at 688 (citation omitted). For the foregoing reasons,

all of the necessary elements of Alabama’s res judicata principles have been met in

connection with plaintiff’s state law civil case and all current federal claims against

defendants Vanderford and the Colbert County Sheriff that stem from plaintiff’s

December 19, 2009, arrest and the interception, reading and publication of his private

mail.       Moreover, even if plaintiff’s claim that Vanderford intercepted, read and


        2
          Even if this court were to consider the trial court’s dismissal to be in the nature of summary
judgment, such a dismissal is still an adjudication (i.e., judgment) on the merits pursuant to Rule
41(b) of the Alabama Rules of Civil Procedure. See Boles v. Blackstock, 484 So. 2d 1077, 1079
(Ala. 1986) (“where matters outside the pleadings are considered on a motion to dismiss, the motion
is converted into a motion for summary judgment ... regardless of its denomination and treatment
by the trial court.”)

                                                  14
published his private mail was not precluded on res judicata grounds, the claim

clearly is barred by the applicable two-year statute of limitations, and to the extent the

alleged violation implies the invalidity of his robbery conviction, the claim is subject

to Heck v. Humphrey principles. See Heck v. Humphrey, 512 U.S. 477, 478 (1994).

      Having carefully reviewed and considered de novo all of the materials in the

court file, including the report and recommendation and the objections thereto, the

court is of the opinion that the magistrate judge’s report and recommendation is due

to be and is hereby ACCEPTED IN PART and REJECTED IN PART as set out

herein. Accordingly, all claims against all defendants are due to be dismissed

pursuant to 28 U.S.C. § 1915A(b) for failing to state a claim upon which relief may

be granted. A Final Judgment will be entered.

      DONE this 1st day of May, 2019.


                                           ______________________________
                                               United States District Judge




                                           15
